  3:19-cv-02699-JMC-SVH     Date Filed 01/25/21   Entry Number 40   Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Lisa Boxton,                          )      C/A No.: 3:19-2699-JMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )                 ORDER
 Robert Wilkie, Secretary of           )
 Veteran Affairs,                      )
                                       )
                   Defendant.          )
                                       )

      Plaintiff, proceeding pro se, brought this action claiming employment

discrimination. [ECF No. 1]. On December 21, 2020, Defendant filed a motion

to dismiss. [ECF No. 37]. As Plaintiff is proceeding pro se, the court entered an

order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising

her of the importance of the motion and of the need for her to file an adequate

response by January 21, 2021. [ECF No. 38]. Plaintiff was specifically advised

that if she failed to respond adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendant’s motion.

As such, it appears to the court that she does not oppose the motion and wishes

to abandon this action. Based on the foregoing, Plaintiff is directed to advise

the court whether she wishes to continue with this case and to file a response

to the motion to dismiss by February 8, 2021. Plaintiff is further advised that
  3:19-cv-02699-JMC-SVH      Date Filed 01/25/21   Entry Number 40   Page 2 of 2




if she fails to respond, the undersigned will recommend that this action be

dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


January 25, 2021                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge
